                          2:20-cv-02318-JES # 7        Page 1 of 7
                                                                                               E-FILED
                                                               Tuesday, 23 February, 2021 10:58:05 AM
                                                                          Clerk, U.S. District Court, ILCD

                           UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS

TERRY L. JACKSON, JR.                             )
  Plaintiff,                                      )
                                                  )
  vs.                                             ) Case No. 20-2318
                                                  )
VERMILION COUNTY OFFICERS,                        )
  Defendants.                                     )

                              CASE MANAGEMENT ORDER

JAMES E. SHADID, U.S. District Judge:

        This cause is before the Court for consideration of Plaintiff’s motion for leave to

file an amended complaint [5] and motion for leave to proceed in forma pauperis. [6].

                                     I. BACKGROUND

        Plaintiff’s original complaint was submitted as a letter claiming Vermillion

County Officials had violated his constitutional rights. [1]; see Bahler v Lopez, 2007 WL

1375924 (7th Cir. May 10, 2007)(clerk may not refuse pro se plaintiff’s initial submission,

a letter, for failing to follow Fed.R.Civ.P 8). Since Plaintiff was not incarcerated when

he filed his complaint, the Prison Litigation Reform Act did not apply. See 28 U.S.C.

§1915(c). However, Plaintiff was seeking to proceed in forma pauperis (IFP). Therefore,

the Court reviewed the specific allegations and found the complaint was a violation of

Rule 8 of the Federal Rules of Civil Procedure and failed to state a claim upon which

relief could be granted. See 28 U.S.C. §1915(e) (2)(B).

        The Court pointed out the specific deficiencies in Plaintiff’s filing and what

information was needed to clearly articulate a claim. Plaintiff was then given additional

                                              1
                          2:20-cv-02318-JES # 7        Page 2 of 7




time to file an amended complaint and a new IFP motion. See December 8, 2020 Merit

Review Order.

                               II. AMENDED COMPLAINT

       Plaintiff has now filed a motion for leave to file an amended complaint and a

renewed IFP motion. [5, 6]. Plaintiff’s motion for leave to file an amended complaint is

granted pursuant to Federal Rule of Civil Procedure 15. [5].

       In addition, it appears Plaintiff cannot afford to pay the filing fee based on his

IFP application. [6]. Nonetheless, the Court must still consider whether any of the

allegations in the amended complaint are frivolous, malicious or fail to state a claim

upon which relief can be granted. See 28 U.S.C. § 1915(e)(2)(B). “In determining whether

a complaint states a claim, the Court applies the same standard as when addressing a

motion to dismiss under Federal Rule of Civil Procedure 12(b)(6).” Mieloszyk v. McBride,

2020 WL 3618467, at *1 (S.D.Ill. July 2, 2020), citing Lagerstrom v. Kingston, 463 F.3d 621,

624 (7th Cir. 2006).

       Plaintiff has now identified five specific Defendants including Cole Anderson,

Martin Walworth, Herbert Powell, Dylan Vice, and Keyona Williams. Unfortunately,

Plaintiff has failed to provide job titles. Based on his allegations, it appears the

Defendants were Vermillion County Sheriff’s Deputies and Plaintiff was in custody at

the time of the incident. The Court will dismiss the John Doe Defendants “Vermillion

County Officers” since they are no longer listed as Defendants. [1, 5].

       Plaintiff says on July 23, 2020, “officers came into my room to taser me because I

wouldn’t go to a padded cell.” (Amd. Comp., p. 5). Plaintiff says officers used the taser

                                              2
                           2:20-cv-02318-JES # 7         Page 3 of 7




two or three times and he was “squirming trying to get them off me.” (Amd. Comp., p.

5). Plaintiff says Defendant Walworth then began banging Plaintiff’s head on the floor

and “trying to break my arm.” (Amd. Comp., p. 5). During the scuffle with the

Defendant, Plaintiff says his mouth hit the ground and he lost three teeth. Defendant

Anderson was also punching Plaintiff in the face. Plaintiff says he was then handcuffed

and left in a cell which left scars on his wrists.

       Plaintiff says the incident occurred because he had disagreements with staff and

he had filed a previous lawsuit based on a denial of medical care.

       Plaintiff has not specifically mentioned Defendants Herbert Powell, Dylan Vice,

and Keyona Williams in his complaint, but he does allege they all came to his cell to

subdue him. It is also not clear which officer or officers used a taser. Nonetheless, for

purposes of notice pleading, Plaintiff has alleged Defendants Anderson and Walworth

used unconstitutional force against him on July 23, 2020, and the remaining Defendants

either used unconstitutional force or failed to protect Plaintiff from the use of force. The

Defendants also violated his constitutional rights when he was left in a cell with

handcuffs on.

       Plaintiff finally alleges the Defendants retaliated against him in violation of his

First Amendment rights. As previously stated, Plaintiff must allege he engaged in a

protected activity, he suffered retaliation as a result, and the defendant retaliated in a

manner likely to deter future First Amendment activity. December 8, 2020 Order, p. 3,

citing Bridges v. Gilbert, 557 F.3d 541, 546 (7th Cir. 2009). Filing a lawsuit against prison

or jail officials is a protected activity. See Lewis v. Casey, 518 U.S. 343, 350 (1996); Lekas v.

                                                3
                          2:20-cv-02318-JES # 7       Page 4 of 7




Briley, 405 F.3d 602, 614 (7th Cir.2005). However, any previous verbal, disagreements is

not a protected activity. Therefore, his retaliation claim is limited to his previous

lawsuit.

       Plaintiff must clarify his allegations during discovery. For instance, Plaintiff

must provide more information about the involvement of Defendants Powell, Vice, and

Williams in the use of force. In addition, Plaintiff will need to estimate how long he

remained in handcuffs. Plaintiff must also provide more information about the

previous lawsuit which he alleges sparked the retaliatory behavior. Finally, the parties

must clarify if Plaintiff was a pretrial detainee or a convicted inmate on July 23, 2020. If

Plaintiff was a pretrial detainee, then his claims are analyzed pursuant to the Fourteenth

Amendment, but if he was convicted at the time, his claims are pursuant to the Eighth

Amendment. See Kingsley v. Hendrickson, 576 U.S. 389, 396-97 (2015); Graves v. Hake, 2021

WL 217278, at *1 (N.D.Ind. Jan. 20, 2021).

       IT IS THEREFORE ORDERED:

       1) Pursuant to its review of the amended complaint, the Court finds the Plaintiff

       alleges: a) Defendants Anderson and Walworth used unconstitutional force

       against him on July 23, 2020; b) Defendants Powell, Vice, and Williams either

       used unconstitutional force or failed to protect Plaintiff from the use of force on

       July 23, 2020; c) all named Defendants violated Plaintiff’s constitutional rights

       when they left Plaintiff handcuffed in a cell; and d) all named Defendants

       retaliated against Plaintiff with the use of force on July 23, 2020 based on his

       previous lawsuit. The claims are stated against the Defendants in their individual

                                              4
                  2:20-cv-02318-JES # 7       Page 5 of 7




capacities only. Any additional claims shall not be included in the case, except at

the Court’s discretion on motion by a party for good cause shown or pursuant to

Federal Rule of Civil Procedure 15.

2) This case is now in the process of service. Plaintiff is advised to wait until

counsel has appeared for Defendants before filing any motions, in order to give

Defendants notice and an opportunity to respond to those motions. Motions filed

before Defendants' counsel has filed an appearance will generally be denied as

premature. Plaintiff need not submit any evidence to the Court at this time, unless

otherwise directed by the Court.

3) The Court will attempt service on Defendants by mailing each Defendant a

waiver of service. Defendants have 60 days from service to file an Answer. If

Defendants have not filed Answers or appeared through counsel within 90 days

of the entry of this order, Plaintiff may file a motion requesting the status of

service. After Defendants have been served, the Court will enter an order setting

discovery and dispositive motion deadlines.

4) With respect to a Defendant who no longer works at the address provided by

Plaintiff, the entity for whom that Defendant worked while at that address shall

provide to the Clerk said Defendant's current work address, or, if not known, said

Defendant's forwarding address. This information shall be used only for

effectuating service. Documentation of forwarding addresses shall be retained

only by the Clerk and shall not be maintained in the public docket nor disclosed

by the Clerk.

                                      5
                   2:20-cv-02318-JES # 7       Page 6 of 7




5) Defendants shall file an answer within 60 days of the date the waiver is sent by

the Clerk. A motion to dismiss is not an answer. The answer should include all

defenses appropriate under the Federal Rules.         The answer and subsequent

pleadings shall be to the issues and claims stated in this Order. In general, an

answer sets forth Defendants' positions. The Court does not rule on the merits of

those positions unless and until a motion is filed by Defendants. Therefore, no

response to the answer is necessary or will be considered.

6) Once counsel has appeared for a Defendant, Plaintiff need not send copies of

his filings to that Defendant or to that Defendant's counsel. Instead, the Clerk will

file Plaintiff's document electronically and send a notice of electronic filing to

defense counsel.    The notice of electronic filing shall constitute service on

Defendants pursuant to Local Rule 5.3. If electronic service on Defendants is not

available, Plaintiff will be notified and instructed accordingly.

7) Counsel for Defendants is hereby granted leave to depose Plaintiff at his place

of confinement. Counsel for Defendants shall arrange the time for the deposition.

8) Plaintiff shall immediately notify the Court, in writing, of any change in his

mailing address and telephone number. Plaintiff's failure to notify the Court of

a change in mailing address or phone number will result in dismissal of this

lawsuit, with prejudice.

9) Within 10 days of receiving from Defendants’ counsel an authorization to

release medical records, Plaintiff is directed to sign and return the authorization

to Defendants’ Counsel.

                                      6
                        2:20-cv-02318-JES # 7      Page 7 of 7




IT IS FURTHER ORDERED THAT THE CLERK IS DIRECTED TO:


      1) Grant Plaintiff’s Motion for Leave to Proceed IFP as a non-prisoner Plaintiff,

      [6]; 2) Grant Plaintiff’s Motion to Leave to File an Amended Complaint

      pursuant to Federal Rule of Civil Procedure 15, [5]; 3) Dismiss Defendant

      Vermillion County Officers for failure to state a claim upon which relief can

      be granted pursuant to by 28 U.S.C. §1915A; 4) Add Vermillion County

      Defendants Cole Anderson, Martin Walworth, Herbert Powell, Dylan Vice,

      and Keyona Williams; 5) Attempt service on Defendants pursuant to the

      standard procedures; 6) Set an internal court deadline 60 days from the entry of

      this order for the court to check on the status of service and enter scheduling

      deadlines; and 7) Enter the Court's standard qualified protective order

      pursuant to the Health Insurance Portability and Accountability Act.

ENTERED this 23nd day of February, 2021.




                                 s/ James E. Shadid

                  ____________________________________________
                               JAMES E. SHADID
                        UNITED STATES DISTRICT JUDGE




                                           7
